Citation Nr: 1615992	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-18 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970, from February 1982 to March 1982, and from January 1991 to March 1991.  He had additional service with the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously remanded in November 2013.  In January 2106, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum VA medical examination.  The action specified in the January 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's intervertebral disc syndrome was caused by his service connected bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for intervertebral disc syndrome have been met.  38 U.S.C.A. § 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking service connection for a low back disability, to include as secondary to his service connected bilateral knee disabilities.  

While the Veteran has claimed in statements submitted to VA that he first experienced low back pain in service secondary to the physical demands of his military duties, his service treatment records are negative for any injury to the back or spine or any complaints of or treatment for a low back pain.  

Post-service, there are no records of treatment for low back problems until 2004, when records from Dr. A.W.W. of Wardell Orthopaedics, P.C., show treatment for complaints of low back pain.  

In July 2007, radiology scans determined the Veteran suffered from scattered degenerative changes within the lumbar spine.  

In January 2007, Dr. A.W.W., the Veteran's private orthopedic specialist, stated "[a]s a result of service related activities and injuries Mr Dodson has sustained posttraumatic right knee arthritis and degenerative lumbar disc disease."

In an October 2013 letter, he wrote that the Veteran's severe bilateral knee osteoarthritis and total knee replacements had resulted in "significant gait abnormality which has resulted in consequential low back pain."

In March 2014, the Veteran underwent a Compensation and Pension examination in which he was diagnosed with intervertebral disc syndrome.  At that time, the Veteran claimed that he first experienced low back pain during his initial period of active service from May 1968 to February 1970 which he self-treated with over-the-counter pain medications.  The examiner determined the Veteran's intervertebral disc syndrome was neither related to his time in service, nor secondarily related to any of the Veteran's service-connected diseases.  As evidence for this determination, the examiner pointed to the fact that the Veteran did not report any back pain while in service, or until many years after service.  He also stated that the Veteran reported problems with his knees and back around the same time, although the Board notes that this finding appears to be inaccurate, as the Veteran was having significant problems with his knees at least since the early 1980s, and complaints of these knee problems are documented in the Veteran's service treatment records.  The examiner also did not discuss Dr. A.W.W.'s conclusion that the Veteran's chronic lower back pain was related to his service connected knee disabilities.  The VA examiner suggested that the Veteran's radiation treatment for his prostate cancer recurrence and lupron treatment contributed to his sacroiliac joints sclerosis and disc compression.  

An addendum VA medical opinion was obtained in February 2016.  The examiner opined:

After reviewing the whole claim and the orthopedist informations from 1/2007 including the note and CT abdomen 7/19/2007 revealing Scattered Degenerative changes the medical opinion regarding is the veteran's back problem related to the veteran's time in service 1968/1982 and 1991 not changed since at the time 2007 veteran age about 58-60 and it is 16 yrs after the last service time (2007-1991 ) and on exam 20 August 1989 there was not any back pain listed and even in 2007 back pain was not the cause of visit to orthopedist.

Significantly, the Board notes that the examiner focuses only on the lack of a documented low back condition in service or in the years immediately following the Veteran's service, but does not explicitly address the conclusion of Dr. A.W.W. that the Veteran's low back problems developed secondary to altered body mechanics as a result of his service connected knee disabilities.

Dr. A.W.W. elaborates on this theory of entitlement in a February 2016 letter in which he explained that the Veteran's service connected knee problems cause flexion contractures of the knees which in turn cause an increased lordotic strain on the back.  He concluded that it is at least as likely as not that these altered body mechanics are a significant cause of the Veteran's current back condition.  

Having reviewed all of the above evidence, the Board concludes that there is insufficient evidence of record to find that the Veteran's current low back disability had onset in service and therefore, service connection on a direct basis is denied.  Although the Veteran has reported symptoms of low back pain in service, there is no probative evidence of any treatment for a back condition in service or for many years after service and the Board gives greater weight to the medical evidence.  

However, there is sufficient evidence to find that the Veteran's current low back disability was caused by his service connected bilateral knee disabilities.  Dr. A.W.W., an orthopedic specialist who has been treating the Veteran for more than a decade, has explained that the Veteran's service connected knee disabilities altered the Veteran's body mechanics, placing stress on his low back.  While the March 2014 VA examiner suggested that the Veteran's radiation treatment for his prostate cancer recurrence and lupron treatment contributed to his sacroiliac joints sclerosis and disc compression, he never addressed whether the Veteran's service connected knee disabilities also contributed to his low back problems or explained why one factor is more likely than the other the cause of the Veteran's current disability.  Furthermore, the Board finds that the probative value of the VA examiner's opinion is undermined by factual inaccuracies, such as his statement suggesting that the Veteran's knee and back conditions developed simultaneously, when in fact the contemporaneous medical evidence shows that the Veteran's knee problems preceded his back problems.  Accordingly, the Board finds that the evidence is at least in equipoise that there is a nexus between the Veteran's current low back disability and his active service and entitlement to service connection for intervertebral disc syndrome is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  








ORDER

Entitlement to service connection for intervertebral disc syndrome is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


